       Case 1:17-cv-08043-RA-KNF Document 79 Filed 04/13/20 Page 1 of 1




MICHAEL G. O’NEILL
ATTORNEY AT LAW
                                                    April 13, 2020
                                                         No later than Thursday, April 16, 2020, Defendants shall respond to Plaintiffs' letter.
                                                         In their response, they shall advise the Court whether there is indeed only $250,000
Hon. Ronnie Abrams                                       in escrow. If so, they shall explain why they are not already in violation of the
United States District Judge                             approved settlement agreement and when they intend to deposit the missing
40 Foley Square                                          $100,000.
New York, NY 10007
                                                         SO ORDERED.
               Re:    Passante et al. v. Makkos et al.
                                                                      ____________________________________
                      17 Civ. 8043 (RA)
                                                                      Ronnie Abrams, U.S.D.J.
                                                                      April 14, 2020
Dear Judge Abrams:
       I represent the plaintiffs. I am writing to seek the Court’s assistance in enforcing the
settlement entered herein between plaintiffs and defendants Makkos and Global Madison
(“defendants.”) A copy of the parties’ settlement agreement and the Court’s March 30, 2020
order approving settlement is attached. The Court retained jurisdiction to enforce the
settlement.
       Under the terms of the settlement, defendants were to have deposited $100,000 into the
escrow account of counsel for defendants on October 15, 2019, and $50,000 on the 15 th of each
month thereafter. Within 3 days of the Court’s approval of the settlement, the money held in
escrow was to have been turned over to me.
       As of March 30, 2020, there should have been $350,000 in escrow. After the settlement
was approved, I was informed that in fact there was only $250,000. As a result, defendants are
in default, and plaintiffs are entitled to enter judgment for the unpaid amount. I am preparing
the paperwork for entry of that judgment.
        In the meantime, however, counsel for defendant has $250,000 of my clients’ money,
which he is obligated to send to me, but for some reason has not done so. On April 2, he
promised to send the money “in the next several days.” On April 4, he wrote that “you will
have it next week” and he asked for wire instructions, which I gave him. Since then, he has not
responded to my emails and the money has not been wired.
       My clients are all waiters and out of work because all restaurants are closed. They are
in desperate straights. Counsel for defendants is holding their money in trust, and he has an
obligation as an escrow agent and officer of the Court to release that money. Since he refuses
to do so, I am asking that the Court order him to do so.
                                                    Respectfully yours,




     30 VESEY STREET•NEW YORK•NEW YORK•10007•(212) 581-0990•DARROW@ONEILLAW.COM
    Case 1:17-cv-08043-RA-KNF Document 79-1 Filed 04/13/20 Page 1 of 9


LINITBD STATES DISTRICT COURT
SOUTHIIRN ÐISTRICT OF NE\ry YORK

  þ{ARIO PASSANTE, CARMINE COLASANTO,
  GORAN STANIC, VIARIAN TASE, TARQUINO
  REYES, NAMCYAL BHUTIA, ERHLEMBAT
  DORJSUREN and GAE1NO LISCO,                                                    1   7-cv-08û43

                                Plaintìffs,
                                                                  SETTLEMENT AGRBEMENT
                   -against-                                               ANÐ
                                                                                 R.ELEASE
  THOMAS N4AKKOS, NELLO BALAN                        and
  MADISON GLOBAL, LLC.,

                                      )t¿luflÍs.


      l'his Settlement Agrcement and Release of Claims ("Agreement") is entered into by and
among Piaintiiß Mario Passante, Cannine Colasanto. Goran Stanic, Marian Tase, Tarquino Reyes.
Namgyal Bhutia, Erhlembat Dorjsuren and Caetno Lisco ("Plaintiffs') on the one hanci, Maciison
Giobai, LLC ("Defendant Corporation?') and Thomas Makkos ("Individual                             Defenclant"),
(coliectively, "Defèndants"), on tlie other hand.

        \¡/HEREAS, Plaintiffs allege that they worked lor Defendants as employees:                ancl


        V'/HERE^S, a dispute iras arisen regarding Plaintiffs' alleged employment and the terms
thereof, which dispute lras resulted in the fìling of an action in the United States District Court for
the Southern District of New York, Civil Action No: 17-cv-08043 (heleinafter "the Litigation"),
alleging, among other things, a violation of fecleral and state wage and hour ancl overtime iaws;

       \Ã/HERËAS, Defendants deny any vioiation of fèderal and state r,vage and hour and
overtime lar,vs; and

        V/HEREAS, the parties ciesire to resolve all disputes between them without the necessity
of furlher litigation;

        NOW. TFIEREFORI, in consicleration of the mutual covenants anci promises herein
                                                                he reby ar:knou¡L:clgecl, it
cotttaineclancì crthergoocl and vah¡al¡le consicieralion, receipt rrf which is
is her"eby agreed as f'ollorvs:

    ?ayrnent: Defenclants shall pay or cause to be paid to Plaintifib and their counsel, subject to the
    lerms and conclitions of this Agreeinent, the gross sum of Six Hundred Filty Thousand Dollars and
    No Cents ($65{},000.00) (the "Settlement Amouiî") to be paid to Plaintifß' attonìeys in twelve (12)
    installm{rnls as follows:
Case 1:17-cv-08043-RA-KNF Document 79-1 Filed 04/13/20 Page 2 of 9

     a.   Installment One: Cotursel     lbrclelènclants rcpresents that the first installmenl in the
          amount   of   $100,000, has been deposited       in an escrow accoLlnt at Floffniann &
          Associates. A chcck in the amount of $100,000.00 shall be macle fiom the Hoffmarur &
          Associates escrow account to "Michael G. O'Neill, Esq. as Attomey fol'Plaintiffs" and
          deliverecl to Plaintifß' counsel witirin three (3) clays of courl approvai of this Settlement
          Agreement for immediatc deposit. Detennination of the Plaintiff's' share, counsel fbes,
          and costs, is the responsibilþ solely of the Plaintiffs ancl their counsel as approved by
          the Couú.

     b.   lnstallment Two: A clieck in the amounl of fìfly tirousand dollars ($50,000.00) made
          payable to "lV{ichael G. O'Neill. Esq. as Attomey fbr Plaintiffs" and deiivered to
          Piaintiflb'counsel on November 15,2019 lor immediate deposit. Detennination of the
          Plaintifß' share, counsel tèes, and costs, is the responsibility solely of the Plaintifls and
          their coursel as approved by the Court.

     c.   Installment Three: A check in tl'ie amount of fifu thor¡sand dollars ($50,000.00) made
          payable to "Michael G. O'Neill, Esq. as Attomey for Plaintiffs" and delivered to
          Plaintiffs' counsel on December 15, 2019 lbr immediate deposit. Determination of thc
          Plaintilfs' share, counsel fèes, and costs, is the responsibilify solely of the Plaintiffs and
          their counsel as approved by the Llourt.

     d.   lnstallment Four: A check in the amourt of fifu thousand dollars ($50,000.00) made
          payable to "Michael G. O'Neill. Esq. as Attomey for Plaintiffs" and delivered to
          Plaintiffs' counsel on January 15,2020Íbr inmediate deposit. Determination of the
          Plaintiffb'share, counsel fèes, and costs, is the responsibility solely of the Plaintiflb and
          their counsel as approved by the Court.

     e.   Installment Five: A check in the amount of fifty thousancl dollars ($50,000.00) made
          payable to "Michael G. O'Neill, Esq. as Attomey fbr Plaintiffs" and delivered to
          Plaintiffs' counsel on Febmary 15,2A7A lor immediate deposit. Determination of the
          Plaintifß' share, cormsel fees, and costs, is the responsibility soiely of the Plaintiffs anci
          their counsel a^s applovecl by the Cout.

     f.   I¡rstaiiment Six: A check in tlre amornt of fifty thousand dollars ($5û,000.0û) made
          payable to "Michael G. û'Neiil. Esq. as Attonley lor Plaintifß" and delivered to
          Plaintiffs' counsel on March 15,2A2A fÌrr immediate deposit. Detemrinaiion of the
          Plairitiftb' shale, counsel fees, and ctrsts. is the responsibility solely of the Plaintiffb and
          their counsel ;u approved by the Courl.

     g.   lnstallment Seven: A check in the anrount of ti{Lv thousand dollars ($50.000.00) made
          payable to "Michacl C. OlNcill. Esc1. as Attomcy for Plaintiffs" anci dclivelecl to
          PiaintifTs' corin.sel on April 15, 202A fbr immediate deposit. l)etermination of the
          Plaintiffs' share. counselfèes, and costs. is the responsibility si:lely of the Plaintifß ancl
          their courisel as approved b1r the Court.

     h,   Installinent Hight: A check in the amount ol tì$' thousand clollars ($50,000.00) made
          payablc to "Michael G. O'Neill, Esq. as Attorney lor Plaintiffs" ¿rnd delivered to
          Plaintifk' colinsel on May 15. 2A2A lcrr irnmediate deposit. Delemination ol the
      Case 1:17-cv-08043-RA-KNF Document 79-1 Filed 04/13/20 Page 3 of 9

                  Plaintifß' share, counsel fees, and costs, is the responsibility solely of the PlaintiÍ1-s aucl
                  their coulisel as approved by tlie Court.

                  Installnient Nine: A check in the amourt of fìfty thousand dollals ($50,000.00) macÌe
                  payable to "Michael G. O'Neili. Esq. as Attomeir for Plaintiffs" and deliverecl to
                  Plaintiffs' counsel on June 15, 2A20 for immediate deposit. Detemrination of the
                  Plaintiffs' share. cornsel 1èes. and costs, is the rcsponsibility solely of the Plaintiffs ancl
                  thcir counsel as approved by the Couft.

             j    Installment Ten: A cireck in the amount of fifty thousand dollax ($50.00û.00) made
                  payable to "Michael G. O'Neill, Esq. as Attomey for Plainfiffs" and delivered to
                  Plaintifß' counsel on July 15, 202A fbr immediate deposit. Determination of the
                  PlaíntilI-s' share, counsel fèes, anci costs, is the responsibiliry solely of the Plaintitls and
                  their counsci as approved by the Court.

             k.   I¡stallment Eleven: A check in the amount of fifty thous¿urd       doll¿u's {$-50,000.00) made
                  payable   to "Michael G. O'Neiil,                 for Plaintiffs" and delivered to
                                                         Esq. as Attorney
                  Piaintiiïs' counsel on August 15,2t20 for immediate deposit- Determination of the
                  Plaiiltillb' share, counsei fees, and costs, is the responsibiiity solely of the Plaintiffs   ancl
                  lhcir counsel as approved by the Court,

             l.   Installment f'welve: A check in the amount of filly thousand dollars ($50,000.00) made
                  payablc to "Michael G. O'Neill, Esq. as Aftorney for Plaintiffs" and delivered to
                  Plaintiffi' counsel on September 15,2A20 for immediate deposit. Detemination of the
                  Plaintifß' share, cotmsei fees, and costs, is the rcsponsibility solely of the Plaintiffs and
                  their counsel as approved by the Court.

             rn. All  payments set forth above shall be delivered by hand or ovemight express service (lJS
                  Postal Service, UPS or Federal Express) to the Law Ofüce of Michael G. O'Neill to the
                  attention of Michael G. O'Neill, Esq.. 30 Vesey Street, Third Floor. New York, NY
                  10007.

ln ihe event that any installmeni pravided Íbr hercin shall fail c'lue before Court approval ofthis agreement,
said installment shall be deposited h the escrow account of Floffrnan & Associatcs ancl lumed over to
counsel for plaintiffs within tfxee days of the Court's approval of this settlement.

2.    (a) The Coult shall dismiss the Litigation, with prejudice; however the Coirrt shall retain
     jurisdiction pursuant to the terms of this Agreement so that the Coufi has jurisdiction to enter
     judgment in the event of Defèndants' tàilure to adhere to the paynent schedule by a breach and
      faiiure to curc as clescl'ibecl below.

     {b) ln the event that any installment ol the Settlement Anrount is not paid by the payment clates set
     forth in Paragraph l above. or ir: the event the initiai rleposit is not made to lhc escrow accourit of
     Floffirann.& Associates as required by paragraph 1(a) above, or in the event any check fails to clear
     (i.e. bounces) on its respective payment date, Plaintiffb' counsel shall serve a written notice ("Deiàult
     Notice") upon cor¡nscl f'or lìrc Delèndants by email and hand delivery or cedifìed rrail. and the
     Defendants shall have ten ( l0) days fì'om the date of the emaii delivery of the Default Notice lo cure
     the defàult by making sr.rch paymenl togethel rvith an aciditional ¿u¡ount of $100.00 to rcimburse for
     tbe time and costs t¡fleae h botrnced check. Upon Dcfcndants' fâilr-rre to cure a defäult within ten ( l0)
      Case 1:17-cv-08043-RA-KNF Document 79-1 Filed 04/13/20 Page 4 of 9

     days of delivery by ernail ol the Delbult Notice, counsel fol PlaintiffÌ; shall immecliately fìle the
     Alfìdavit of Confbssion of .ludgment, the fonn of which is appended hereto as Exhibits A, and all
     remaining mories wili ilnmediately become due and payable.

3.   Rçlease and Covenant      Not              Plaintiffs hercby inevocably ancl unconditionally release fiom
     ancl forcver discharye and covenant not to sue Defèndants, and for each of them, thcir hcirc,
     successors, assigns, affiliates. pareni organizations, subsidiaries, clirectors, owners, shareholdem,
     members, agents, attomeys, legal rcpresentatives and manage$ any and all charges, complaints,
     claims, callses of action, suits, debts, liens, contracts, r'ights, demands, controvenies, lûsses, costs and
     or experlses, inclucling legal Èes and any other liabilities of any kind or nature whatsoever, kuown or
     nnknown, suspected or unsuspected, whether {ìxed or contingent (hereinafïer refen-ed to as "claim"
     or "claitns") which each Piaintiffat any time has, had, claims or claimed to have against Defcndants
     arìsing r:nder låe Fair Labor Standards Act ("FSLA") or the Ner,v York Labor Law provisions relating
     to the paytnent of wages that have occuned as of the Effective Date of this Agreement. Similarly,
     Defcndants rclease and discharge Plaintiffs from any and all claims, and liabilities of any kincl that
     they have, had or claimed to have against Plaintifß relating to the ciaims, transactions and
     occtuiences ¡aised in this Litigation that have occured as of the Eflective Date of this Agreement.

4.    No Admission of Wrüni¿tioinu: This Agreement and compliance with this Agreement shall not be
     construed as an admission by Detbndants of any liability whatsoever, or of any violation of any
     statute- rcgr:lation, duty, contract, right or older.

5,   Mgdt{içatian qf tbe   Atlr         This Agreement may not be ciranged unless the changes are in
     writing and signed by a proper reprcsentative of Plaintiftb and Defendants.

6.   Acknowlcrlgrlcnts: Plaintifß and Defendants acknor,vledge that they are noi relying upol1 any
     statement, rcprcsentation or promise in executing this Agreement except for statements,
     representations or promises expressly set lcrth in this Agreement. They further acknowledge ancl
     agree tirat the only consideration for signing this Agreement is as set f-oÍir in this Agreement.

7.   Noticgs: Notices required underthis Agreement (otherthan notice of default        a-s   set forth in paragraph
     2(b) above) shall be in r,vriting anrl shail be deemed given on the first business day following first-
     class mailing and electronic trcnsmission thereof. Notice hereuirder shali be delivered to:


         To Plaintiffs:

         Michael G. O'Neill, Esq.
         I-AW ÛIìFICE OI.'MTCH,{I,L C. O'NO¡LL
         30 Vesey Street, f'hird Floor
         New York, NY 10007
         Tel: (212) 581-0990
         Email : lawyer@oneillaw.com

         To Delendants

        A¡rdrew S. HofTìnann, Esq.
         Flopp'n¡aNu & Assocr.rle,s
         450 7th Ave., Sre. 1400
         New York, NY 10123
       Case 1:17-cv-08043-RA-KNF Document 79-1 Filed 04/13/20 Page 5 of 9

           Tel:(2i2) 679-A400
           Fax: {212) 679- I 080
           Emai I : Andrer,v.Hoffinann(@hoff mannlegal.com

L     Governinq   law;   "l'his Agreement shall be governed by, and interpreted in
                                                                                   accordance with, the laws
      of the State of New York, excluding the conflict-oÊlar,vs principles thereof. The parties consent and
      stipulate to lhe personal jurisdiction of the Unifed States Distdct Coult tbr the Southem District of
      New Yorlc and the Supreme Court of the State ofNe*'York in any subsequent proceeding to enforce
      this Agreemcnt.

9.    Flifirrcell:iiit],: If any provision of this Agrcernent is lield to be iilegal, void, or unenforceable, such
      provision shall be of no fbrce ot'efÊct. However. the iliegality or unenl-orceability of suclr provision
      shall have no efflect upon, and shall not impair the legality or enfbrceability ot. any other provision of
      this Agreement, provided. however, that upon any finding by a court of competent jurisdiction that a
      release or ,uvaiver of claims or rights ol a covenanl set forth herein is illegal, void or unenforceable,
      Plaintiffs agree to promptly execute a release, waiver andlor covenant that is iegal and enforceable.

10. Retention of Jurisdictiqq: The pafies agree that the Court shall retain judscliction of this Agreement
   fbr purposes of enfbrcing the Agreement.

11. Reþase_lþ1ificêtiAn; Defendants advised Plainti{ß to discuss the terms of this Agreement and
   release of claims with their legal counsel and Plaintiffs acknowledge that they have consuited with
   Michael G. O'Neill, Esq. of the Law Office of Michacl G, O'Neill. Plaintiffs acknowledge that it is
   their choice to waive any potc'ntial ciaims in retrun for-the benefits set forth herein and thaf each of
   them made this decision after careful thought and a reasonable period of time to consider this
   Agreemenl, and after an opporninity to consult with their attomeys. Plaintifß confirm that this
   Settlement Agrcement and Release has been transiated to them in Spanish ¿nd that they understand
   the tems of this Agreement and that they are signing this Agreement voluntariiy.

12. Coutrlcr¡xi¡1s: To signi$ their agreemenl to the terms of this Agreement and Release, the parties have
    executecl this Agreement on the clate set forth opposite their signatures, which appear belor,v. This
      Agteement may be executed in nvo or more countetpaÍs and each of such counterparts, fbr all
      purposes, shall be deemed to be an original but all of such couirte¡parts together shall constitute brrt
      one and the same instrument, binding Lrpon ail parties hereto, notwithstanding that all of such parties
      may not have executed the same counterpart. This agreement may aiso be executed by facsimile
      transmission.

13.   å&UUï ltflfaç!  Michael C. O'Neill tepresents that he is autl'iodzed        as attomey in fact to sign this
      agreement on behalf of Gaetano Lisco ancl Tarquino Reyes.
I
          Case 1:17-cv-08043-RA-KNF Document 79-1 Filed 04/13/20 Page 6 of 9


    PI,AINTIFFS:


    By:
            MARI               SANTE
                                                              ou",     /2-3o'Le f7
    By:                   /Á,
                           CO
                                 Itt
                                           NTO
                                                      I
                                                      &v-\    Date:   1L-þ.fu:1
                                                          {
    By:
            GORAN STANIC
                                                      c        Date    wC    3      /3
    By:                                                        Date
            MARIAN TASE


    By:                                                        Date    lzþ") tf
            TARQUINO REYES


    By:                                                        Date:
                      G        BHUTiA


    By:                   ¿i                                   Date
                               T DORJS


    By:                                                        Dare:
                                                                       løf s"f ,7
            GAETANO I,ISCO


    ÐEFE}{DANTS

            M              s           f   ..   LLC

    By                                                         Date:   l¿

    By
            't't-ro       MAKKOS
                                                               Date:   lz/ll /lf
      Case 1:17-cv-08043-RA-KNF Document 79-1 Filed 04/13/20 Page 7 of 9

PLAINTIFFS:


By                                               Date:
       MARIO PASSANTE


By                                               Date:
       CARMINE COLASANTO


By:                                               Date;
       GORAN STANIC


By                                                Date:
       MARTAN TASE


By:                                               Date:
       TARQUINO REYES


By:     Cü L"Jn'"                                 Date:
                                                          tl/øfaon
       NAMGYAL BHUTIA


By:                 srlkr#         S,*rÙry        Date:     t      3Ð tQ.
                    DORJSUREN


By:                                               Date
       GAETANO LISCO


DEEENDANTS

                        I,. LLC

By                                                Date:   /¿

By                                                Date;   lt/ll /ll
                                                               ,
                MAKKOS
   Case 1:17-cv-08043-RA-KNF Document 79-1 Filed 04/13/20 Page 8 of 9



EXHIBIT A
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NBW YORK

  MARIO PASSANI-H, CARMINE COLASANTO,
  GORAN STANIC, MARIAN TASF,, TARQUINO
  REYES, NAMGYAL BI-IUTIA, ERHLEMBAT
  DORJSUREN and GAETNO LISCO,                                                 l7-cv-08043

                                PlaintilTs,
                                                                  AF'FIDAVIT OF CONFBSSION
                    -against-                                           OF JUDGMBNT

  THOMAS MAKKOS, NELLO BALAN                          and
  MADISON GLOBAL, LLC.,

                                        ndqnts.


STATEOFNEV/YORK                 )
                                ) ss.
couNTY oF NEW YORK              )

        THOMAS MAKKOS, being duly sworn, deposes and says:

        1.     I, THOMAS MAKKOS, am the Owner of MADISON GT.OBA[., Ll.C with the
                                                                                            A{
principal place of business located at            þ           À                             yv-
                                                                                                           {c6or
       2.      I   resicle at                 ç-4,. *\),                 r"                       L
        3.     I have authority to sign on behalf of MADISON GLOBAL, LT.C and I am

authorized to make this affidavit on the undersigned entity's behalf.

       4.      Provicled there shall have been an event of delault in the payment of the sums cluc
                                                                  tL
                                                        tlatcdpl,ødr
                                                                       //t        (thc "setliement
under the settlement agreement and general releasc
                                                                        -.2019
Agreenrent and General Release") signed by Plaintill.s and Def.endants in the above captioned

proceeding and such default has continued uncured ancl unpaid for a period in excess ofthree (3)

clays alter notice and opportunity to cure as providecl lherein, then..upon subnrission   of Plaintiffs'

counsel's attorney affinnation attesting to such default nnder, I hereby confèss judgment         ancl
   Case 1:17-cv-08043-RA-KNF Document 79-1 Filed 04/13/20 Page 9 of 9


authorize entry ofjudgment against MADISON GLOBAL, LLC ancl me in favor of Plaintiffs for

the sum of $650,000.00, lcss     aly    pirynrcnts previouslv rcceivetl pursuant to the terms of the

Settlement Agreement and General Release, together with interest from the date of the default to

the date of errtry ofjudgment, computed as provided in CPLR 5004; statutory costs pursuant to

28 U.S.C. $$ 1920, 1921, 1923, and 1924; and lcasonable atton'reys' fees incurred in entering

and enforcing the judgment; and interest on the judgment pursuant to CPLR 5004.

       5.          This Confession of Judgment is for a debt justly due to Plaintifls pursuant to the

Settlement Agreement, and Dcfendants' default in payment under the Settlement Agrcement.

       6.          I hereby represent my understanding that upori Defendants' breach of the

Settlement Agreement and failure to cure, this Confession of Judgment shall be docketed and

entered as   a   judgment against each of 'l'homas Makkos and Madison Global, LLC, joirrtly and

severally, against all property, of any kind, in which any of them, collectively or individually,

have any ownership interest.




                                                                               individually and   as
                                                                    of lvladison Global, LLC

Swom to before me this
/J-duy or }e¡¿nlrr            of 20le

                                            TRAM D. LOPFESTO
                                    NOTARY PUBLIC.STATE OF NËW YORK
                                              No,02LO6291404
                                         Oualilied ln New York CountY
       Public                          My Commiggion Expires A2'26'2A22
       Case
        Case1:17-cv-08043-RA-KNF
             1:17-cv-08043-RA-KNF Document
                                   Document79-2
                                            78 Filed
                                                Filed03/30/20
                                                      04/13/20 Page
                                                                Page11ofof77


                                                                        USDC-SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC#:
                                                                        DATE FILED: 3/30/2020

MARIO PASSANTE; CARMINE
COLASANTO; GORAN STANIC; MARIAN
TASE; TARQUINO REYES; NAMGYAL
BHUTIA; ERHLEMBAT DORJSUREN; and
GAETANO LISCO,
                                                                      No. 17-CV-8043 (RA)
                               Plaintiffs,
                                                                               ORDER
                          v.

THOMAS MAKKOS; MADISON GLOBAL,
LLC; and NELLO BALAN,

                               Defendants.


RONNIE ABRAMS, United States District Judge:

        Plaintiffs Mario Passante, Carmine Colasanto, Goran Stanic, Marian Tase, Tarquino

Reyes, Namgyal Bhutia, Erhlembat Dorjsuren, and Gaetano Lisco bring this action against their

former employers, Defendants Thomas Makkos, Madison Global, LLC, and Nello Balan for

alleged violations of the Fair Labor Standards Act (“FLSA”) and the New York State Labor Law

(“NYLL”). 1 Before the Court is the parties’ application for approval of their negotiated

settlement agreement (the “Settlement Agreement”). 2 See Dkt. 77, Ex. A (Settlement

Agreement).


        1
          Defendant Balan “is not party to the settlement,” and Plaintiffs “intend to abandon their claims against
[him].” Dkt. 75-1 (Decl. of O’Neill) ¶ 2. Also, Plaintiffs’ amended complaint “asserted other theories of recovery
against [D]efendants,” but they acknowledge in their submissions that “discovery did not produce sufficient
evidence to support those other theories.” Id. at 2 n.1.
         2
           When the parties initially filed this motion on October 18, 2019, they only included a Memorandum of
Understanding, not an executed settlement agreement. See Dkt. 75-1, Ex. C (Memorandum of Understanding).
Because “[a] prerequisite before submission for approval by the court is a fully executed settlement agreement,”
Hernandez v. Fresh Diet Inc., No. 12-CV-4339 (ALC), 2017 WL 4838328, at *4 (S.D.N.Y. Oct. 25, 2017), the
Court requested that the parties submit a copy of the executed agreement, which was done on January 28, 2020. See
Dkt. 77, Ex. A.
      Case
       Case1:17-cv-08043-RA-KNF
            1:17-cv-08043-RA-KNF Document
                                  Document79-2
                                           78 Filed
                                               Filed03/30/20
                                                     04/13/20 Page
                                                               Page22ofof77



        As an initial matter, the Court notes that Mr. Tase, who passed away in November 2019,

did not sign the Settlement Agreement. See Dkt. 77 (Supplemental Decl. of O’Neill) ¶ 4.

Plaintiffs’ counsel states that he “ha[s] been in touch with [Mr. Tase’s] survivors,” who are in

Romania, and “[they] have started the process to have an administrator appointed.” Id. ¶ 5. The

parties thus request that the Court approve the settlement, “notwithstanding the fact that Mr.

Tase’s signature is not on the final settlement,” and propose holding Mr. Tase’s “portion of the

settlement . . . in escrow . . . until such time as his administrator has obtained the requisite

approvals from the Surrogate’s Court.” Id. ¶¶ 6-7.

        Because Mr. Tase did not sign the Settlement Agreement, the Court cannot consider him

bound to it. See Samaroo v. Deluxe Delivery Sys. Inc., No. 11-CV-3391 (HBP), 2016 WL

1070346, *3 (S.D.N.Y. Mar. 17, 2016) (“As an initial matter, because [three of the plaintiffs]

have not signed the Settlement Agreement, they cannot be bound by it.”). It seems, however,

that Plaintiffs’ counsel intends to pursue substitution of Mr. Tase with a proper party. See Dkt.

77 ¶¶ 6-7 (requesting that Mr. Tase’s portion be held in escrow until an administrator is

appointed); see also Jipeng Du v. Wan Sang Chow, No. 18-CV-1692, 2019 WL 3767536, at *6

(E.D.N.Y. Aug. 9, 2019) (explaining that “the FLSA and NYLL are remedial” and “thus[] claims

brought under those statutes survive the death of a litigant”). If so, Plaintiffs’ counsel must file a

motion for substitution pursuant to Federal Rule of Civil Procedure 25(a), which requires first

filing and serving “a statement noting the death” of Mr. Tase. Fed. R. Civ. P. 25(a)(1).

        Here, the Court interprets Plaintiffs’ counsel’s declaration, filed on January 28, 2020, as

a “statement noting [Mr. Tase’s] death.” Fed. R. Civ. P. 25(a)(1); see Dkt. 77. The Court also

concludes that, as required under Rule 25(a), this statement was properly served on the parties in

this action. See Fed. R. Civ. P. 25(a)(3) (requiring that “[a] statement noting death” be served
                                                       2
      Case
       Case1:17-cv-08043-RA-KNF
            1:17-cv-08043-RA-KNF Document
                                  Document79-2
                                           78 Filed
                                               Filed03/30/20
                                                     04/13/20 Page
                                                               Page33ofof77



“on the parties as provided in Rule 5”); see also Unicorn Tales, Inc. v. Banerjee, 138 F.3d 467,

469 (2d Cir. 1998) (explaining that Rule 25(a) “does not require that the statement identify the

successor or legal representative; it merely requires that the statement of death be served on the

involved parties”); Steward v. City of New York, No. 04-CV-1508, 2007 WL 2693667, at *3-4

(E.D.N.Y. Sept. 10, 2007) (holding that the defendants properly served the suggestion of death

“on all parties electronically through the court’s ECF system”). Accordingly, Plaintiffs’ counsel

has ninety (90) days – that is, until April 27, 2020 – to file the motion for substitution. See Fed.

R. Civ. P. 25(a)(1) (requiring that a motion for substitution be “made within 90 days after service

of a statement noting the death”). Should Plaintiffs’ counsel need an extension to file this

motion, he should advise the Court no later than April 20, 2020. See Grapsas v. N. Shore Farms

Two, Ltd., No. 16-CV-775, 2018 WL 1136088, at *2-3 (E.D.N.Y. Feb. 28, 2018) (“Despite the

use of ‘must’ in Rule 25(a)(1), courts have discretion to extend this 90-day period for good cause

pursuant to Fed. R. Civ. P. 6(b).”).

       The Court, however, may still review and approve the Settlement Agreement as to the

remaining Plaintiffs. See Samaroo, 2016 WL 1070346, at *3. District courts must scrutinize

FLSA settlements to determine if they are fair and reasonable. See Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199, 201, 206 (2d Cir. 2015). In doing so, the courts must evaluate the

totality of the circumstances including “(1) the plaintiff’s range of possible recovery; (2) the

extent to which ‘the settlement will enable the parties to avoid anticipated burdens and expenses

in establishing their respective claims and defenses’; (3) the seriousness of the litigation risks

faced by the parties; (4) whether ‘the settlement agreement is the product of arm’s-length

bargaining between experienced counsel’; and (5) the possibility of fraud or collusion.”

Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (citation omitted).
                                                      3
      Case
       Case1:17-cv-08043-RA-KNF
            1:17-cv-08043-RA-KNF Document
                                  Document79-2
                                           78 Filed
                                               Filed03/30/20
                                                     04/13/20 Page
                                                               Page44ofof77



Having reviewed the Settlement Agreement and the parties’ submissions, the Court concludes

that the Settlement Agreement is fair and reasonable.

       Under the proposed Settlement Agreement, Defendants agree to pay Plaintiffs a total of

“$650,000, inclusive of fees, costs and liquidated damages, paid in twelve installments.” Dkt.

75-1 ¶ 13; see also Dkt. 77, Ex. A ¶ 1. Plaintiffs’ counsel “has agreed to . . . $119,979.54” in

attorney’s fees and $10,144.71 for reimbursement of out-of-pocket expenses incurred in

prosecuting Plaintiffs’ claims. Dkt. 75-1 ¶¶ 19-20. Accordingly, after attorney’s fees and costs

are deducted, Plaintiffs will collectively recover $519,875.75, which is to be “apportioned among

[them] according to the amount of their claims,” with “a small additional sum” going to Mr.

Passante because of his lead role in the litigation. Dkt. 75-1 ¶¶ 21-22.

       Both the amounts allocated to Plaintiffs and for attorney’s fees are fair and reasonable.

Plaintiffs estimated that, if they had prevailed on all claims at trial, they would be entitled to

approximately $600,000 in actual damages, in addition to liquidated damages and attorney’s

fees. See Dkt. 75-1 ¶ 12. Their recovery pursuant to the Settlement Agreement is, therefore,

about 85% of Plaintiffs’ “actual damages claimed.” Memo. at 3. Although this recovery falls

short of the maximum amount that Plaintiffs believe they may have obtained at trial, it is still a

significant percentage of Plaintiffs’ overall estimated damages. Moreover, Plaintiffs’ counsel

explains that this “settlement eliminates the delays and uncertainties of litigation[.]” Memo. at 3.

Plaintiffs’ claims principally relate to Defendants’ alleged payment of tips from the “tip pool” to

other employees, who Plaintiffs contend were not service workers entitled to a share in the “tip

pool.” Dkt. 75-1 ¶¶ 4, 15-17. Defendants dispute “[P]laintiffs’ characterization of those

employees.” Id. ¶ 16. Yet, as Plaintiffs’ counsel acknowledges, “[t]here was no direct evidence

on the issue,” and thus there was significant uncertainty as to whether Plaintiffs could prove their
                                                       4
         Case
          Case1:17-cv-08043-RA-KNF
               1:17-cv-08043-RA-KNF Document
                                     Document79-2
                                              78 Filed
                                                  Filed03/30/20
                                                        04/13/20 Page
                                                                  Page55ofof77



case at trial. Id. ¶¶ 15-17. “[I]n light of the legal and evidentiary challenges that would face the

[P]laintiffs in the absence of a settlement,” the proposed recovery amount of $519,875.75 for

Plaintiffs is fair and reasonable. Lopez v. Poko-St. Ann L.P., 176 F. Supp. 3d 340, 342 (S.D.N.Y.

2016).

         However, because Mr. Tase did not sign the Settlement Agreement and the Court cannot

approve the Settlement Agreement as to his claims, the Court holds that $159,026.90 – the

portion of the recovery allocable to Mr. Tase, see Dkt. 75-1 ¶ 21 – is subject to the eventual

approval of a substitution of a proper party. See Samaroo, 2016 WL 1070346, *3 (deducting the

amount of recovery allocable to the plaintiffs who had not signed the settlement agreement). As

proposed by the parties, see Dkt. 77 ¶ 7, the Court orders Defendants’ counsel to keep the

amount allocable to Mr. Tase in escrow pending the filing and approval of Plaintiffs’ motion for

substitution. Upon the Court’s approval of that motion, Defendants’ counsel must immediately

release this amount to Plaintiffs’ counsel. In the event that this motion is either not filed or

granted, the amount held in escrow on behalf of Mr. Tase’s claims must be released back to

Defendants.

         The amount allocated in the Settlement Agreement for attorney’s fees is also fair and

reasonable. See Dkt. 75-1 ¶¶ 19-20; see also Gurung v. White Way Threading LLC, 226 F. Supp.

226, 229-30 (S.D.N.Y. 2016) (“In an FLSA case, the Court must independently ascertain the

reasonableness of the fee request.”). The proposed amount of $119,979.54 is approximately

18.5% of Plaintiffs’ recovery. See Memo. at 3. When using a “percentage of the fund”

approach, “courts regularly approve attorney’s fees of one-third of the settlement amount in

FLSA cases.” Meza v. 317 Amsterdam Corp., No. 14-CV-9007 (VSB), 2015 WL 9161791, at *2

(S.D.N.Y. Dec. 14, 2015). As the attorney’s fees here are less than one-third of the settlement
                                                      5
       Case
        Case1:17-cv-08043-RA-KNF
             1:17-cv-08043-RA-KNF Document
                                   Document79-2
                                            78 Filed
                                                Filed03/30/20
                                                      04/13/20 Page
                                                                Page66ofof77



amount, the Court concludes that they are reasonable as a fair percentage of the net award. 3 See

Beckert v. Ronirubinov, 15-CV-1951 (PAE), 2015 WL 8773460, at *3 (S.D.N.Y. Dec. 14, 2015)

(approving a settlement agreement awarding attorney’s fees equal to one-third of the total

recovery).

         As a final note, the Settlement Agreement includes a limited release provision. “In FLSA

cases, courts in this District routinely reject release provisions that ‘waive practically any

possible claim against the defendants, including unknown claims and claims that have no

relationship whatsoever to wage-and-hour issues.’” Gurung v. White Way Threading LLC, 226

F. Supp. 3d 226, 228 (S.D.N.Y. 2016) (quoting Lopez v. Nights of Cabiria, LLC, 96 F. Supp. 3d

170, 181 (S.D.N.Y. 2015)). For this reason, “[a] number of judges in this District refuse to

approve any FLSA settlement unless the release provisions are ‘limited to the claims at issue in

this action.’” Cionca v. Interactive Realty, LLC, No. 15-CV-05123 (BCM), 2016 WL 3440554,

at *3 (S.D.N.Y. June 10, 2016) (quoting Lazaro-Garcia v. Sengupta Food Servs., No. 15-CV-

4259 (RA), 2015 WL 9162701, at *2 (S.D.N.Y. Dec. 15, 2015)). Here, the provision only

requires Plaintiffs to release Defendants from claims “arising under [FLSA] or the [NYLL]

provisions relating to the payment of wages that have occurred as of the Effective Date of this

Agreement.” Dkt. 77, Ex. A ¶ 3. This release provision thus poses no obstacle to the Court’s

approval of the Settlement Agreement.




          3
            The Court notes that, even if the amount allocable to Mr. Tase’s claims was not considered as part of the
total recovery, the proposed attorney’s fees would still amount to less than one-third of the total recovery amount
and thus be fair and reasonable under this district’s case law.
                                                              6
         Case
          Case1:17-cv-08043-RA-KNF
               1:17-cv-08043-RA-KNF Document
                                     Document79-2
                                              78 Filed
                                                  Filed03/30/20
                                                        04/13/20 Page
                                                                  Page77ofof77



                                          CONCLUSION

         For the reasons stated above, the Court approves the Settlement Agreement, with the

 exception that the portion of recovery allocable to Mr. Tase’s claims must be held in escrow

 pending the filing and approval of Plaintiffs’ motion for substitution. The Court will retain

 jurisdiction to review a motion for substitution as to Mr. Tase’s claims and to enforce the

 Settlement Agreement. As to the other Plaintiffs, the Court dismisses this action with prejudice

 in accordance with the Settlement Agreement.

 SO ORDERED.

Dated:     March 30, 2020
           New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge




                                                     7
